Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on February 2, 2022.  The Applicants’ Amendment and Request for Reconsideration has been received and entered.  
Claims 1-20 are currently pending and have been examined.  Claims 1, 3, 5-6, 8-9, 11-12, 14-17, and 19-20 have been amended.  
The previous rejection of claims 1-20 under 35 USC 112(b) has been withdrawn.
The previous rejection of claims 1-20 under 35 USC 103 has been withdrawn.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 2, 2022, has been entered.

Information Disclosure Statement
The information disclosure statement filed April 15, 2022, has been considered by the Examiner.

 
Response to Arguments
The previous rejection of claims 1-20 under 35 USC 112(b) has been withdrawn in view of Applicants’ amendments.
Applicants’ arguments regarding the rejections under 35 USC 101 have been fully considered but they are not persuasive.  Applicants argue at page 12 of Applicants’ Reply dated February 2, 2022 (hereinafter “Applicants’ Reply”), that “the present claims recite technology for an instruction generation solution that facilitates flexible policy selection and process chaining, as described below, and which is capable of identifying optimized policy combinations from an immense set of possible solutions.”  Applicants further argue at pages 12-13 of Applicants’ Reply that “first, the specification should be evaluated to determine if the disclosure provides sufficient details such that one or ordinary skill in the art would recognize the claimed invention as providing an improvement” and that Applicants’ “specification describes the technical advantages of the claimed instruction generation technology.”  The Examiner respectfully disagrees.  
Per MPEP 2106.05(a), “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art.”
With this guidance in mind, the Examiner notes that Applicants’ references to the specification cited on page 13 of Applicants’ Reply merely describe a pool of data and outputting data to the data pool, which is not identifying a technical problem with an explanation of the details of an unconventional technical solution or technical improvements realized by the claim over the prior at.  Further, at page 13 of Applicants’ Reply, Applicants cite paragraph [0010] of the specification as disclosing that “[i]nstruction sets for performing and/or simulating sub-processes of an overall process may be readily determined using, for example, sets of swappable policies, which can facilitate execution and comparison of a large number of instruction sets to identify, for example, optimized warehousing processes and policy combinations.”  Assuming that the technological improvement is optimized warehousing processes and policy combinations, the Examiner notes that warehousing processes and policy combinations are not technical solutions, i.e., what technology do these represent?  Further, even assuming arguendo that these are technical improvements, these are merely bare assertions of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, i.e., how do the instruction sets and swappable policies lead to optimized warehousing processes and policy combinations?
Applicants further argue at page 13 of Applicants’ Reply that “the claimed technology improves the generation of instruction sets” by transforming the order data and annotating the item unit data “thereby facilitating flexible policy selection and process chaining.”  The Examiner respectfully disagrees.  First, the Examiner notes that “flexible policy selection” does not appear to be a technical solution or technical improvement; it is merely selecting a business policy/process.  Further, it is unclear what is meant by “process chaining”.  Is this intended to refer to connecting several technical processes?  Or is this merely linking the selection of various policies/instruction sets to one another?  
Applicants further argue at page 14 of Applicants’ Reply that “the amended independent claims recite technology that improves instruction generation technology, for example, through specific, novel techniques for receiving parameter values from a data pool that correspond to a selected policy, modifying item unit data based on rules of the selected policy, and adding output data to the data pool for use by subsequent selected policies that have not been shown to previously exist in the field.”  Applicants further argue at page 14 of Applicants’ Reply that “the present claims are ‘directed to a specific implementation of a solution to a problem in the software arts”, similar to the decision in Enfish.  The Examiner respectfully disagrees.  The Examiner respectfully notes that merely reciting receiving data from a data pool, modifying data, and adding data to the data pool is not a technical improvement, as nothing has been disclosed regarding how these techniques improve “instruction generation technology”—whatever that is.  The Examiner further notes that the claims do not even recite that the transforming, the selecting, the annotating, and the generating steps are performed automatically by a computer and, thus, they may be performed by a human using a computer, without any special technology for generation.  
The Examiner further notes that, regarding Enfish, as discussed in the previous Office Action, the court in Enfish drew a distinction between a business solution and a technical solution by finding it "relevant to ask whether the claims are directed to an improvement to computer functionality versus being directed to an abstract idea” and asked "whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database) or, instead, on a process that qualifies as an ’abstract idea’ for which computers are invoked merely as a tool.” The Enfish court concluded that “the plain focus of the claims is on an improvement to computer functionality itself, not on economic or other tasks for which a computer is used in its ordinary capacity.”  
The Examiner respectfully asserts that the instant claims are directed to using existing computers as tools and not to an improvement in computers as tools. The claims are directed to an allegedly better way of selecting policies for generating instructions for fulfilling orders.  There is no difference in the operation of the computer resulting from the policy selection and thus no technological improvement.  Instead, the claims are directed to an alleged improvement in selecting the policies for generating the instructions to improve the efficiency of fulfilling orders, i.e., the abstract idea. 
Applicants further argue at page 15 of Applicants’ Reply that, similar to Example 42 of the Patent Subject Matter Eligibility Guidance, “the claim as a whole integrates the method into a practical application, and that the additional elements recite a specific improvement over prior art systems—e.g., by receiving parameter values from a data pool that correspond to a selected policy, modifying item unit data based on rules of the selected policy, and adding output data to the data pool for use by subsequent selected policies, thus facilitating flexible policy selection and process chaining.”  The Examiner respectfully disagrees.  
First, regarding Example 42, the analysis of claim 1 of Example 42 indicates that the claim “integrates the method of organizing human activity into a practical application.  Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.”  The Examiner is unsure of how the instant claims are analogous to Example 42 and how the improvement recited in Applicants’ Reply relate to a real-time sharing of information in a standardized format.  For example, in the instant claims, nothing is converted or performed in real-time.  Thus, it is unclear how Example 42 is relevant to the instant claims.
Further, as discussed above, “flexible policy selection” does not appear to be a technical solution or technical improvement.  Instead, it appears to be merely selecting a business policy/process.  Further, it is unclear what is meant by “process chaining”.  Is this intended to refer to connecting several technical processes?  Or is this merely linking the selection of various policies/instruction sets to one another?  
Thus, the rejection under 35 USC 101 is maintained.
The previous rejection of claims 1-20 under 35 USC 103 has been withdrawn in view of Applicants’ amendments.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20:  Claim 1 recites “transforming at least a portion of the order data into first output data that includes item unit data that defines a plurality of item units in which items represented in the order data are grouped, comprising (i) receiving, from a data pool, first parameter values that correspond to parameters of the selected first policy, (ii) generating the first output data, based on rules associated with the selected first policy and according to the first parameter values, and (iii) adding, to the data pool, the first output data that includes the item unit data.”  This limitation is unclear.  It is unclear what is meant by “first output data” and what exactly it represents.  For example, per para. [0057] of the published application, a parameter for the first policy may be a unit of measure for grouping items.  If so, what does the first output data represent?  It is further unclear what data is contained in the data pool?  Is it all types of data including parameters and results of the “output data”?  How does the data pool know to send the first parameter values?  Is the selected first policy name transmitted to the data pool first?  For purposes of examination, the Examiner is interpreting that the name/identifier of the selected first policy is transmitted to the data pool and that the data pool returns the first parameters of the first policy in response.  The Examiner is also interpreting that the first output data represents a grouping of the order data based on the rules associated with the first policy and that this grouping is added to the data pool.
Further, claim 1 recites “annotating the item unit data, comprising (i) receiving, from the data pool to which the first output data has been added, second parameter values that correspond to parameters of the selected second policy, (ii) for each item unit, based on rules associated with the selected second policy and according to the second parameter value, modifying an item unit datum that represents the item unit to include annotated information that corresponds to the initial operations to be performed on the item unit, and (Iii) adding, to the data pool, second output data that includes the annotated item unit data.”  This limitation is unclear.  First, it is unclear what “second parameter values” represent, i.e., what are some examples of second parameter values for policies for performing initial operations for moving the item unit through the warehouse.  It is further unclear what is meant by “second output data” and what exactly it represents. Is the second output data representative of the initial operations?  If so, what are some of these initial operations?   Further, how does the data pool know to send the second parameter values?  Is the selected second policy name transmitted to the data pool first?  For purposes of examination, the Examiner is interpreting that the name/identifier of the selected second policy is transmitted to the data pool and that the data pool returns the second parameters of the second policy in response.  The Examiner is also interpreting that the second output data represents an initial operation on the item unit for moving the item unit through the warehouse based on the rules associated with the second policy and that this initial operation on the item unit is added to the data pool.
Further, claim 1 recites “annotating the item unit data, comprising (i) receiving, from the data pool to which the first output data and the second output data has been added, third parameter values that correspond to parameters of the selected third policy, and (ii) for each item unit, based on rules associated with the selected third policy and according to the third parameter values, modifying the item unit datum that represents the item unit to include annotated information that corresponds to the subsequent operations to be performed on the item unit.”  This limitation is unclear.  First, it is unclear what “third parameter values” represent, i.e., what are some examples of third parameter values for policies for performing subsequent operations.  It is further unclear what is meant by “third output data” and what exactly it represents. Is the third output data representative of the subsequent operations?  If so, what are some of these subsequent operations?   Further, how does the data pool know to send the third parameter values?  Is the selected third policy name transmitted to the data pool first?  For purposes of examination, the Examiner is interpreting that the name/identifier of the selected third policy is transmitted to the data pool and that the data pool returns the third parameters of the third policy in response.  The Examiner is also interpreting that the third output data represents a subsequent operation on the item unit based on the rules associated with the third policy and that this subsequent operation on the item unit is added to the data pool.
Further, claim 1 recites “wherein selecting the selected second policy and the selected third policy is based on selection rules…, wherein the selection rules are based at least in part on previously performed simulations of warehousing operations for fulfilling orders.”  This limitation is unclear.  It is unclear how the selected second/third policy are based on selection rules and how the selection rules are based on “previously performed simulations of warehousing operations for fulfilling orders.”  How do the simulations relate to the selection rules?  Are the simulation results somehow connected to the selection rules, i.e., what are the simulation results?  And how does this all relate to selecting the individual policies?  For purposes of examination, the Examiner is assigning little patentable wait to this portion of claim 1.
Claims 11 and 16 are rejected for similar reasons.
Claims 3-4, 12-13, and 17-18:  Claim 3 recites “wherein the selected first policy accepts only a portion of data from the data pool as the first parameter values.”  It is unclear what step in claim 1 this is referring to, as the first policy is not recited as accepting the first parameter values.  For purposes of examination, the Examiner is assigning little patentable weight to this portion of claim 3.  
Claim 4 inherits the deficiencies of claim 3.
Claims 12-13 and 17-18 are rejected for similar reasons.
Claims 4, 13, and 18:  Claim 4 recites “wherein at least two of the first policies in the data store of first polices accept different parameters.”  It is unclear what is meant by the first policies accepting parameters, as no such acceptance is recited.  For purposes of examination, the Examiner is assigning little patentable weight to this portion of claim 4.  
Claims 13 and 18 are rejected for similar reasons.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention, is directed to an abstract idea without significantly more. 
Independent claims 1, 11, and 16 are directed to generating instructions for order fulfillment. With regard to claim 1, claim elements selecting, from a data store of first policies, a selected first policy; transforming at least a portion of the order data into first output data comprising generating the first output data; selecting, from a data store of second policies, a selected second policy; annotating the item unit data comprising modifying an item unit datum to include annotated information that corresponds to operations to be performed on the item unit; selecting, from a data store of third policies, a selected third policy; annotating the item unit data comprising modifying the item unit datum to include annotated information that corresponds to operations to be performed on the item unit; and generating instructions based on the annotated information, as drafted, illustrate a series of steps that, under the broadest reasonable interpretation, cover a mental process.  That is, other than reciting that a computing device performs the method (in claims 11 and 16) nothing in the claims precludes the steps from practically being performed in the human mind.  Claims 11 and 16 recite similar limitations.
The judicial exception is not integrated into a practical application.  Claims 1, 11, and 16 each recite receiving order data, transforming at least a portion of the order data into first output data comprising receiving first parameters values from a data pool and adding the first output data to the data pool, annotating the item unit data comprising receiving second parameter values from the data pool and adding second output data to the data pool, and annotating the item unit data comprising receiving third parameter values from the data pool.  These limitations are considered to recite insignificant extra-solution activity.  Further, claim 11 recites one or more processors, memory, and storage devices and claim 16 recites one or more processors.  These components are recited at a high level of generality, i.e., as generic computing components performing generic computing functions.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, claim 11 recites one or more processors, memory, and storage devices and claim 16 recites one or more processors at a high level of generality, i.e., as generic computing components performing generic computing functions. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
Further, regarding the receiving steps and adding/storing steps, per MPEP 2106.05(d)(II), elements such as receiving or transmitting data over a network, i.e., using the Internet to gather data, and storing and retrieving information in memory are considered to be computer functions that are well-understood, routine, and conventional functions. See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPG2d 1681,1701 (Fed. Cir, 2015); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPG2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).
Thus, claims 1, 11 and 16 are not patent eligible.
Claims 2-10, 12-15, and 17-20 depend from claims 1, 11, and 16.  Claim 2 is directed to the type of data received and is further directed to the abstract idea.  Claims 3, 12, and 17 are directed receiving only a portion of data from the data pool, which, as discussed above, is considered to be a computer function that is well-understood, routine, and conventional.  Claims 4, 13, and 18 are directed to the policies accepting different parameters and are further directed to the abstract idea.  Claims 5, 14, and 19 are directed to the generated instructions and are further directed to the abstract idea.  Claim 6, 15, and 20 are directed to performing a simulation using the generated instructions, determining the simulation results, and evaluating the simulation results and are further directed to the abstract idea.  Claim 7 is directed to modifying one or more of the selected policies based on evaluating the simulation results and is further directed to the abstract idea.  Claim 9 is directed to receiving data which, as discussed above, is considered to be a computer function that is well-understood, routine, and conventional.  Claim 9 is also directed to generating additional instructions and is further directed to the abstract idea.  Claim 10 is directed to providing the instructions for presentation on a display and, as discussed above, is considered to be a computer function that is well-understood, routine, and conventional.  
Thus, the claims are not patent eligible.
	

Potentially Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 USC 101 set forth in this Office action.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 8,326,679 B1 to Rowe et al. is directed to technology for generating container plans for multi-item orders.

US 7,110,841 B1 to Brearley et al. is directed to a system for utilizing multi-level shipping instructions that includes receiving an order, generating shipping instructions identifying a product, identifying manufacturing activities based on the shipping instructions, and determining whether the shipping instructions are appropriate for the manufacturing instructions.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625